 


114 HR 1674 IH: Private Student Loan Bankruptcy Fairness Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1674 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Cohen (for himself, Mr. Danny K. Davis of Illinois, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 11 of the United States Code to modify the dischargeability of debts for certain educational payments and loans. 
 
 
1.Short titleThis Act may be cited as the Private Student Loan Bankruptcy Fairness Act of 2015. 2.Exceptions to dischargeSection 523(a)(8) of title 11, United States Code, is amended— 
(1)by striking subparagraph (B), and (2)in subparagraph (A)— 
(A)in clause (i)— (i)by striking (i), and 
(ii)by inserting any program for which substantially all of the funds are provided by a after unit or, and (B)in clause (ii)— 
(i)by striking (ii) and inserting (B), and (ii)by striking or at the end. 
3.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. (b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act. 
 
